DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Objections
Claims 1, 2, and 12 are objected to because of the following informalities: 
Claim 1, line 8 states “the unsuccessful handovers”, which does not have proper antecedent basis. Suggest changing claim limitation to maintain proper antecedent basis.
Claims 2 and 12, in line 2 states “the type of handover failure”, which does not have proper antecedent basis. Suggest changing claim limitations to maintain proper antecedent basis. 
Appropriate correction is required.
Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) ELEMENT IN CLAIM FORA COMBINATION.—An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.
The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would

As explained in MPEP 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f):
(A)    the claim limitation uses the term “means” or “step” or a term used as
a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function;
(B)    the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as "configured to" or "so that"; and
(C)    the term “means” or “step” or the generic placeholder is not modified by Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with
35 U.S.C. 112(f). The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f), is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function.
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f). The presumption that the claim limitation is not interpreted under 35 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f), except as otherwise indicated in an Office action.
This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f), because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier. Such claim limitation(s) is/are: relation module, analysis module, reporting module, and correlation module, in Claims 11-13 and 15-20.
Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f), it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.
If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f), applicant may: (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f).
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-20 rejected under 35 U.S.C. 102(a)(1) as being anticipated by Sarkar et al. (U.S. Patent No. 9253704)

 	Referring to Claim 1, Sarkar et al. disclose a method for managing handovers on a network (col 3 lines 19 - col 5 line 44, handovers), the method comprising: determining neighboring cells within the network (col 3 line 37 - col 4 line 8, target eNB/ neighbor cells); mapping the neighboring cells (col 3 line 37 - col 4 line 8, identify specific target eNB/ neighbor cells based on measurements); analyzing handover data between the mapped cells, wherein the handover data is retrieved from network messaging (col 4 line 21 - col 5 line 44, handover related messages received at network components); determining for each handover whether the handover is a successful handover or an unsuccessful handover based on the handover data (col 4 line 21 - col 5 
 	Referring to Claim 2 as applied to Claim 1 above, Sarkar et al. disclose a method, further comprising: determining the type of handover failure for the unsuccessful handovers (col 4 line 21 - col 5 line 44, failed determination - ERABs).  
 	Referring to Claim 3 as applied to Claim 1 above, Sarkar et al. disclose a method, further comprising: providing for corrective action based on the unsuccessful handovers (col 4 line 21 - col 5 line 44, create bearer resources for transfer).  
 	Referring to Claim 4 as applied to Claim 1 above, Sarkar et al. disclose a method, wherein the network messaging comprises S11 or S1- MME (S1-CP) messages (Fig. 1 and col 4 line 21 - col 5 line 44, S1, S11 messages).  
 	Referring to Claim 5 as applied to Claim 1 above, Sarkar et al. disclose a method, wherein determining neighboring cells comprises: monitoring user equipment as the user equipment travels; recording a source cell and a target cell for each cell handover; and determining which cells are neighboring based on the recorded source and target cells (col 3 line 31 - col 4 line 8, mobile UE, signal measurements - source/target eNBs).  
 	Referring to Claim 6 as applied to Claim 1 above, Sarkar et al. disclose a method, wherein a handover is determined as unsuccessful based on a lack of network messaging (col 4 line 21 - col 5 line 44, failed handover - response not received).  
 	Referring to Claim 7 as applied to Claim 6 above, Sarkar et al. disclose a method, wherein the lack of network messaging comprises: an S11 event message with 
 	Referring to Claim 8 as applied to Claim 2 above, Sarkar et al. disclose a method, wherein determining the type of handover failure comprises: determining signaling patterns from the network messaging (col 4 line 21 - col 5 line 44, messages); and correlating the signaling patterns with data plane traffic patterns (col 4 line 21 - col 5 line 44, handover related expected response not received).  
 	Referring to Claim 9 as applied to Claim 8 above, Sarkar et al. disclose a method, wherein the data plan traffic patterns are upstream traffic patterns (col 4 line 21 - col 5 line 44, a following handover related expected message).  
 	Referring to Claim 10 as applied to Claim 1 above, Sarkar et al. disclose a method, further comprising: aggregating results of the successful handovers and unsuccessful handovers; determining if there is a number of handovers between a pair of network cells over a predetermined threshold; if there is a number of handovers over the predetermined threshold, triggering a load balancing between the pair of network cells (col 4 line 21 - col 5 line 44 and col 8 lines 20-26, list of admitted and rejected ERABs - admission threshold - not exceeded).  
 	Referring to Claim 11, Sarkar et al. disclose a system for managing handovers on a network (col 3 lines 19 - col 5 line 44, handovers), the system comprising: a relation module configured to determine neighboring cells within the network (col 3 line 37 - col 4 line 8, target eNB/ neighbor cells) and map the neighboring cells (col 3 line 37 - col 4 line 8, identify specific target eNB/ neighbor cells based on measurements); an analysis module configured to analyzing handover data between 
 	Referring to Claim 12 as applied to Claim 11 above, Sarkar et al. disclose a system, wherein the system further comprises: a correlation module configured to determine the type of handover failure for the unsuccessful handovers (col 4 line 21 - col 5 line 44, failed determination - ERABs).  
 	Referring to Claim 13 as applied to Claim 11 above, Sarkar et al. disclose a system, wherein the reporting module is further configured to provide for corrective action based on the unsuccessful handovers (col 4 line 21 - col 5 line 44, create bearer resources for transfer).  
 	Referring to Claim 14 as applied to Claim 11 above, Sarkar et al. disclose a system, wherein the network messaging comprises S11 or S1- MME (S1-CP) messages  (Fig. 1 and col 4 line 21 - col 5 line 44, S1, S11 messages).  
 	Referring to Claim 15 as applied to Claim 11 above, Sarkar et al. disclose a system, wherein the relation module is configured to determine neighboring cells by: monitoring user equipment as the user equipment travels; recording a source cell and a target cell for each cell handover; and determining which cells are connected based on 
 	Referring to Claim 16 as applied to Claim 11 above, Sarkar et al. disclose a system, wherein the analysis module determines a handover is determined as unsuccessful based on a lack of network messaging (col 4 line 21 - col 5 line 44, failed handover - response not received).  
 	Referring to Claim 17 as applied to Claim 11 above, Sarkar et al. disclose a system, wherein the lack of network messaging comprises: an S11 event message with a source cell and no subsequent S11 event message from a target cell (col 4 line 21 - col 5 line 44, message, response not received; further, S11/ MME/S-GW messaging).  
 	Referring to Claim 18 as applied to Claim 12 above, Sarkar et al. disclose a system, wherein the correlation module determines the type of handover failure by: determining signaling patterns from the network messaging (col 4 line 21 - col 5 line 44, messages); and correlating the signaling patterns with data plane traffic patterns (col 4 line 21 - col 5 line 44, handover related expected response not received).  
 	Referring to Claim 19 as applied to Claim 18 above, Sarkar et al. disclose a system, wherein the data plan traffic patterns are upstream traffic patterns (col 4 line 21 - col 5 line 44, a following handover related expected message).  
 	Referring to Claim 20 as applied to Claim 11 above, Sarkar et al. disclose a system, wherein the analysis module is further configured to aggregate results of the successful and unsuccessful handovers and determine if there is an number of handovers between a pair of network cells over a predetermined threshold; and the reporting module is further configured to trigger a load balancing between for the pair of .
 					Conclusion
The prior art made of record and not relied upon is considered pertinent to Applicant's disclosure. 
The following patents/patent application publications are cited to further show the state of the art with respect to handover management: 	U.S. Pat. Application Pub. No. 2015/0045028 to Singh et al.
	U.S. Pat. Application Pub. No. 2016/0014650 to Laganier et al.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to SUHAIL KHAN whose telephone number is (571)270-7187.  The examiner can normally be reached on M-TH 8:30am-6:30pm. If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rafael Perez-Gutierrez can be reached on 5712727915.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, Applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.  


/Suhail Khan/

Primary Examiner, Art Unit 2642